Citation Nr: 1701959	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  13-12 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to June 1985 and from February 1986 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board previously considered this appeal in May 2016, at which time it remanded to fulfill the Veteran's request for a Board hearing.  Consequently, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing in August 2016.  A transcript of that hearing is of record.  Subsequent to the hearing, the Veteran submitted new evidence in the form of a VA treatment record.  He waived initial review of this evidence by the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An October 2012 rating decision denied entitlement to service connection for bilateral hearing loss based on a finding that the Veteran did not currently have a hearing disability for VA purposes.

The auditory threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  It is not necessary to meet these criteria for a hearing loss disability during service to warrant service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

The Veteran underwent a VA examination in September 2012.  The examination report reflects that the Veteran did not have a hearing disability for VA purposes.  The examiner diagnosed conductive hearing loss for the right ear and normal hearing for the left ear.  The examiner noted that the Veteran should be seen by an otorhinolaryngologist due to the slight conductive component noted in his right ear.

Following the August 2016 Board hearing, the Veteran submitted copy of a December 2015 VA audiometric assessment note.  The note shows speech recognition scores (using the Maryland CNC Test) of 92 percent for the right ear and 96 percent for the left ear.  Thus, it shows that the Veteran has a right ear hearing disability for VA purposes.  While the score for the left ear does not show a hearing disability for VA purposes, it does show a lower score than the September 2012 VA examination, which yielded a score of 100 percent for the left ear.  The treatment note also shows that hearing aids were ordered for both ears.

In light of the above, the expanded record now shows right ear hearing loss disability for VA purposes.  Moreover, the hearing testimony provided in August 2016, after the prior VA examination, indicated a history of difficulty hearing for at least 15 years.  The Board finds such statements to be credible.  The September 2012 examiner did not appear to consider the lay evidence in formulating her opinion.  For these reasons, another examination should be scheduled to determine the nature and etiology of the Veteran's hearing loss.

The new evidence received also shows that the Veteran is receiving VA treatment for his hearing loss.  VA should obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral hearing loss disability.  Review of the claims file should be noted in the examiner's report.

After reviewing the record and examining the Veteran, the examiner(s) should provide an opinion regarding the following:

Is it at least as likely as not (probability of 50 percent or greater) that the Veteran's hearing loss is related to active service?  Please consider the Veteran's reports of hazardous noise exposure in service, to include his testimony at the August 2016 Board hearing (in VBMS).  See also September 2012 VA examination report.  The Board concedes that the Veteran had hazardous noise exposure in service, as his primary specialty was aircraft power plant repairer.

The examiner must consider the lay statements of record.  He or she should explain the reasons for any opinion offered.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

3.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




